Citation Nr: 1724041	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  13-08 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a higher initial disability rating for post traumatic stress disorder (PTSD), evaluated as 50 percent disabling as of April 8, 2010, and 100 percent as of January 8, 2016.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 8, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1981 to June 1981, from May 1982 to June 1982, and in June 1985. This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In November 2015, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), and a transcript of the hearing has been associated with the claims file.

The Board remanded the appeal in December 2015 for further development; the appeal has now returned to the Board.


FINDINGS OF FACT

1. From April 8, 2010, to January 8, 2016, the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas due to symptoms of nightmares, flashbacks, feelings of suspiciousness and paranoia, hypervigilance, interpersonal problems, social isolation, anxiety, restlessness, irritability, short-term memory deficits, and difficulty concentrating; and those symptoms were not productive of total occupational and social impairment.

2. As of January 8, 2016, the Veteran's PTSD is rated 100 percent disabling.

3. From April 8, 2010, to January 8, 2016, the Veteran's service-connected PTSD precludes him from securing or following substantially gainful employment consistent with his education and industrial background.



CONCLUSIONS OF LAW

1. From April 8, 2010, to January 8, 2016, the criteria for a rating of 70 percent, but not higher, for service-connected PTSD were met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).

 2. The criteria for entitlement to TDIU from April 8, 2010, to January 8, 2016 have been met. 38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.16, 3.340 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claim

Service connection for PTSD was awarded in a May 2011 rating decision with an initial 10 percent evaluation assigned effective April 8, 2010. An increased 50 percent evaluation was awarded in a February 2013 rating decision, effective April 8, 2010. An increased 100 percent evaluation was awarded in an April 2016 rating decision, effective January 8, 2016. Thus, the Veteran's PTSD is rated as 50 percent disabling from April 8, 2010, to January 8, 2016, and 100 percent disabling thereafter. The Veteran contends that a higher rating is warranted prior to January 8, 2016, as his PTSD is productive of severe symptoms and impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings. See 38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994). Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods, where the service-connected disability exhibits symptoms that would warrant different ratings. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; and/or difficulty in understanding complex commands. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; suicidal ideation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships. Id.

A maximum 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and/or disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

After review of the evidence, the Board finds that a rating of 70 percent is warranted for the Veteran's PTSD from April 8, 2010, to January 8, 2016.

At an April 2011 VA examination, the Veteran reported symptoms of recurrent nightmares and recollections related to an accidental explosion during training. He reported poor memory recall and feelings of social estrangement, but he denied any history of psychiatric hospitalization and any prior suicide attempts. He reported that he had nightmares three or four times a week and flashbacks on a daily basis, as well as difficulty falling and staying asleep. He described himself as hypervigilant and reported problems with interpersonal relationships, with a few exceptions including his recovery program and church. The Veteran was on Social Security Disability for difficulty working due to a brain injury that is not service-connected. The Veteran reported as a recovering alcoholic, and the examiner noted that substance abuse was not an issue in the case. 

On mental status examination, the Veteran was noted to be adequately groomed and was appropriate throughout the examination. He appeared alert and oriented in all spheres. He was in no apparent distress and his mood and affect were fair. He became somewhat distressed when discussing his stressor event, but was appropriate. Thought processes were disjointed and circumstantial. Thought content was negative for current suicidal or homicidal ideation and no psychotic symptoms were reported or appreciated. The examiner assigned a diagnosis of PTSD and a GAF score of 65. The examiner noted that the Veteran reported moderate impairment, with social and occupational dysfunction.

At an August 2011 VA examination, the Veteran reported serious difficulty with social interactions due to problems with empathy and cognition. Per the examiner, the Veteran's brain injury continued to cause him serious occupational problems including an inability to understand complex instructions, and balance problems. The examiner noted that much of the Veteran's mental impairment, which was the primary inhibition to his occupational performance, was not solely due to his PTSD, but to his unrelated brain injury. A GAF of 45 was given and the examiner indicated that it was not possible to differentiate what symptoms were attributable to either of  the diagnoses of PTSD and dementia due to brain trauma, noting that cognitive problems including memory, sustained attention, problems with new learning, dysarthria, slow verbal response time and circumstantiality were related to brain trauma but other symptoms could not be dissociated from either PTSD or brain trauma.

A January 2013 VA addendum to the August 2011 exam indicates the Veteran's symptoms of anxiety, suspicion,  depressed mood, chronic sleep impairment, irritability, disturbance of motivation and mood, difficulty establishing and maintaining work and social relationships, and ease of irritation were related to his diagnosis of PTSD. A GAF score of 60 for PTSD alone was assigned, and it was noted that the Veteran's PTSD symptoms resulted in deficiencies in judgment, thinking, work, and mood.

At a January 2016 VA examination, the Veteran reported sensitivity to loud noises and explosions, and hostile or stressful situations. He reported an inability to pursue interests due to a lack of mental focus, significant difficulty sleeping, poor memory, and recurrent intrusive thoughts about his stressor event. He described a group of friends in a local reggae band as his only major interpersonal relationships. The Veteran reported last working in 2008 as a security guard. On mental status examination, the Veteran was noted to be adequately groomed and was appropriate throughout the examination. He appeared alert and oriented if of reduced cognitive abilities; his affect was fair, and his thought processes were disjointed and circumstantial. The examiner described symptoms and effects of the Veteran's PTSD that would likely impact his ability to work mildly, but not preclude it. The examiner indicated that it was not possible to differentiate what portion of the indicated level of occupational and social impairment was attributable to the service connected PTSD and non service connected major neurocognitive disorder because both of his mental health conditions were likely contributing to his occupational and social impairment.

Also of record are VA and private treatment records which show the Veteran receives somewhat regular treatment for his PTSD. These records show that the Veteran complains of symptoms consistent with the symptoms reported at his VA examinations and there is no indication from these records that these symptoms are more severe than what is documented in the VA examination reports of record.

The Board finds that from April 8, 2010, the date of the Veteran's claim, to January 8, 2016, the date of the Veteran's last VA examination, the Veteran is entitled to a 70 percent rating but no more for service-connected PTSD. The Board finds that medical evidence shows that during that period, the Veteran's PTSD was manifested by nightmares, flashbacks, feelings of suspiciousness and paranoia, hypervigilance, interpersonal problems, social isolation, anxiety, restlessness, irritability, memory deficits, and difficulty concentrating. Additionally, VA outpatient treatment records and lay statements from the Veteran document that throughout that period, the Veteran continued to suffer from those symptoms, and while the nature and severity of the individual symptoms may have fluctuated, the overall severity of his disability as a whole remained more constant. Therefore, the Board finds that the symptoms exhibited by the Veteran for the period beginning April 8, 2010 to January 8, 2016, more closely approximate those contemplated by a 70 percent disability rating. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

The Board notes that the results of the VA examinations and the symptoms shown in the VA examination reports and the VA mental health treatment records do not indicate that the Veteran experienced all of the symptoms associated with a 70 percent rating for a psychiatric disability beginning April 8, 2010. However, the symptoms enumerated under the schedule for rating mental disorders are not intended to be an exhaustive list, but are examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board finds that there is occupational and social impairment resulting in deficiencies in most areas sufficient to warrant a 70 percent disability rating beginning April 8, 2010, to January 8, 2016, even though all the specific symptoms listed for a 70 percent rating are not shown. 

Consideration has been given to assigning a higher rating, 100 percent, from April 8, 2010, to January 8, 2016. However, the Board finds that there is no reasonable basis for concluding that the symptoms during that period more nearly approximated total occupational and social impairment. There is no indication the Veteran suffered from near-continuous panic or depression. He did not exhibit impaired impulse control or endorse suicidal ideation, and he was noted to be able to maintain his personal appearance and hygiene. Furthermore, he maintained relationships with a small acquaintance group and therefore total social and occupational impairment was also not shown. Therefore, the Board finds that a disability rating higher than 70 percent from April 8, 2010, to January 8, 2016, is not warranted. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

From January 8, 2016, the Veteran has been assigned a 100 maximum rating for PTSD. 

TDIU

A TDIU rating contemplates that the schedular rating is less than total. 38 C.F.R. § 4.16 (a) (2014). Since the Veteran is entitled to a 100 percent rating for PTSD on a schedular basis, effective January 8, 2016, and PTSD is the Veteran's only service connected disability, the issue of TDIU from January 8, 2016, is moot. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Vettese v. Brown, 7 Veteran. App. 31 (1994) (claim for TDIU presupposes that the rating for the condition is less than 100 percent). 

With regard to the period from April 8, 2010, to January 8, 2016, the Veteran contends that he is unemployable due to his service-connected disability.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

With consideration of the grant of 70 percent for PTSD here the Veteran currently meets the schedular criteria for an award of TDIU for the period from April 8, 2010, to January 8, 2016.  Therefore, the Veteran satisfies the percentage criteria for a TDIU under 38 C.F.R. § 4.16(a) as he has one service-connected disability rated 60 percent or greater.  38 C.F.R. § 4.16(a).  

The Board finds that the Veteran is unemployable due to service-connected disability for the period from April 8, 2010, to January 8, 2016.  He has not had substantially gainful employment during this period. He last worked in 2008 for Elite Security. See January 2016 VA exam report. He dropped out of high school in 11th grade and has a certificate in horticulture and a certificate in corrections from technical schools. See April 2011 and January 2016 VA exam reports. VA examinations and treatment records dated throughout the claims period show that the Veteran experiences functional loss due to his PTSD with multiple flashbacks each week and recurrent nightmares.  There is chronic sleep impairment with disturbance of motivation. The result of these symptoms is difficulty establishing and maintaining work relationships. There is non service connected disability, in the form of residuals of brain trauma, with contradictory evidence as to whether any symptoms of this may be distinguished from PTSD, with one examiner purporting to distinguish some symptoms and another indicating that they are not distinguishable.  The Board concludes that the evidence is in equipoise as to whether the symptoms, which may not be distinguished from PTSD, that the Veteran experiences, with consideration of his education and vocational experience, cause him to be unable to obtain and retain substantially gainful employment.  In resolving all doubt in the Veteran's behalf the criteria for an award of TDIU from April 8, 2010, to January 8, 2016, are met and the claim is granted.  


Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). As noted above, the case was remanded by the Board in December 2015 for additional evidentiary development. The Veteran was provided with a VA psychiatric examination in January 2016; the examination report includes a full discussion of the Veteran's current symptoms and impairment due to PTSD, and is therefore adequate. The Veteran's claim was readjudicated in a April 2016 supplemental statement of the case (SSOC). The Board therefore finds that VA has fully complied with the Board's December 2015 remand instructions, and the aforementioned duties to notify and assist.


ORDER

From April 8, 2010, to January 8, 2016, entitlement to a 70 percent rating, but not higher, for service-connected PTSD is granted.

Entitlement to TDIU from April 8, 2010, to January 8, 2016, is granted.




____________________________________________
M.H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


